Citation Nr: 1036596	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-25 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a residual left 
shoulder condition.  

2.  Entitlement to an initial disability evaluation in excess of 
70 percent for service-connected posttraumatic stress disorder 
(PTSD).  

[The issue of entitlement to payment or reimbursement for the 
cost of private medical treatment received between January 1, 
2003 and January 9, 2003 will be the subject of a separate 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida denied service connection for the left 
shoulder disorder.  The Veteran appealed this decision to BVA, 
and the case was referred to the Board for appellate review.

The issue of entitlement to an initial disability rating in 
excess of 70 percent for the service-connected PTSD is addressed 
in the REMAND portion of the decision below and is being REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's left shoulder claim has been obtained.  

2.  There is competent evidence of a nexus between the Veteran's 
left shoulder disorder manifested by chronic partial subluxation, 
arthritis, mild impingement syndrome, and mild degenerative 
changes of the rotator cuff tendon and his service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a left 
shoulder disorder manifested by chronic partial subluxation, 
arthritis, mild impingement syndrome, and mild degenerative 
changes of the rotator cuff tendon was incurred during his period 
of active service.  38 U.S.C.A. §1110, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

As will be explained in further detail in the following decision, 
the Board finds that the evidence of record supports the grant of 
service connection for a left shoulder disability.  Therefore, 
the benefit sought on appeal with respect to this claim has been 
granted in full.  Accordingly, regardless of whether the notice 
requirements of the law have been met in this case, no harm or 
prejudice to the Veteran has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption 
of sound condition under section 1111 of the statute for 
disorders not noted on the entrance or enlistment examination, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263.  
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands - that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection - must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Here, the Veteran maintains that he has a left shoulder 
disability that did not pre-exist his active duty.  [In this 
regard, the Board notes that, according to the May 2003 rating 
action, the RO denied the Veteran's claim for service connection 
for a left shoulder disability on the basis that the injury that 
he sustained to this joint occurred prior to his active duty and 
that there was no objective evidence of a worsening of the 
pre-existing left shoulder disorder during such service.]  
Although at the October 1966 enlistment examination the Veteran 
initially marked that he suffered from a painful or trick 
shoulder, he then crossed this out and changed his response-
indicating that he did not in fact suffer from a painful or trick 
shoulder or elbow.  The physician's summary indicates that the 
Veteran had several maladies upon his enlistment, including "bad 
teeth" and "frequent headaches," but there is no mention or 
notation of a shoulder condition.  

During a January 1968 sick call treatment visit, the Veteran 
reported that he had injured his left shoulder in a weightlifting 
accident three years prior.  He was diagnosed with chronic 
subluxation of the left shoulder.  An October 1968 clinical 
record indicates the Veteran was seen due to complaints of 
instability and pain in his left shoulder.  At the examination, 
the Veteran referenced the pre-service incident during which he 
experienced pain in his left shoulder while lifting weights.  
After examining the Veteran and reviewing an X-ray report of his 
shoulder, the physician's impression (at the October 1968 
treatment session) was that the Veteran had a "[l]oose giant 
capsule [in the left] shoulder and chronic subluxation."  He was 
found unfit for field duty and transferred to another medical 
unit for fulfillment of his duties.  On the Veteran's August 1970 
separation examination, the Veteran reported experiencing a 
painful or trick shoulder condition, and the examiner diagnosed 
chronic partial subluxation of the left shoulder.  

The Board acknowledges statements made by the Veteran to his 
physician pertaining to a left shoulder injury prior to service.  
However, as previously noted, the Veteran's October 1966 
enlistment examination was negative for any complaints, treatment 
or diagnosis of shoulder pain or a shoulder disability.  Clinical 
evaluation of his upper extremities was shown to be normal, and 
he had a physical profile of 1 at the time of this examination.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the 'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high level 
of fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in the military 
service)).  In addition, the Veteran ultimately did not mark that 
he had or had had a painful or trick shoulder in his October 1966 
report of medical history.  

The only evidence that the Veteran had a shoulder condition prior 
to service which was subsequently aggravated during service are 
reports made by the Veteran himself to his physician during 
various treatment visits in service.  However, his enlistment 
examination report shows he was fit for duty, and prior to the 
January 1968 sick call treatment visit, wherein he was diagnosed 
with chronic subluxation of the left shoulder, there is no 
evidence of treatment for or a diagnosis of a left shoulder 
disability.  Thus, there is no clear and unmistakable evidence 
that the shoulder condition pre-existed service.  Therefore, the 
presumption of soundness cannot be rebutted, the Board must find 
that the left shoulder condition did not pre-exist his period of 
service.  The Veteran is presumed to have been sound upon 
enlistment.  

Consequently, the Board's analysis must turn to the issue of 
whether the left shoulder condition was incurred during the 
Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 
1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence), 
VAOPGCPREC 3-03 (July 16, 2003).  

In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. Brown, 
82 F.3d 389, 392 (1996).  Such credible, consistent evidence may 
be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat Veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual 
basis upon which a determination can be made that a particular . 
. . injury was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition."  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, 
the provisions of section 1154(b) apply only to the second 
material issue involved in establishing direct service 
connection, i.e., evidence of the incurrence of a disease or 
injury in service.  

With regard to the remaining two material issues involved in a 
claim for service connection, i.e., whether there is a current 
disability and whether there is a nexus between the claimed in-
service disease or injury and the current disability, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and one 
with the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 1 
Vet. App. at 54.

In considering the evidence of record under the laws and 
regulations set forth above, the Board finds that the record 
clearly demonstrates that the Veteran currently has a left 
shoulder disability.  Specifically, the April 2004 VA examination 
report reflects that the Veteran has multiple diagnoses with 
respect to his left shoulder, to include chronic partial 
subluxation, arthritis, mild impingement syndrome, and mild 
degenerative changes of the rotator cuff tendon.  Also, in July 
2004, the Veteran received outpatient VA treatment for an 
unstable left shoulder.  See e.g. July 2004 VA treatment opinion, 
by Dr. V.J.  Thus, the remaining questions pertaining to service 
connection are whether the Veteran incurred an injury or disease 
during his period of service, and whether his current disability 
is related to such injury or disease.  

The Veteran maintains that he suffers from a left shoulder 
disability as a result of his military service.  Specifically, he 
maintains that in September 1968, while serving as a senior 
corpsman for the 9th Marine Regiment in Vietnam, his platoon was 
struck by enemy small arms fire and mortar fire.  The Veteran 
explains that, while attempting to assist a wounded Marine, 
another mortar round exploded directly behind him, and he was 
forcefully thrown 20-30 feet in the air and landed on his left 
shoulder and arm.  According to the Veteran's statement, he was 
not immediately medivaced as he did not want to leave his unit 
without a senior corpsman, and did not begin receiving treatment 
for his left shoulder until a replacement corpsman arrived 
several days later.  See e.g. Veteran's statement, dated March 
2003.  The Veteran also submitted a statement from one of his 
fellow servicemen who served during the same time period and with 
the same Marine unit the Veteran was assigned to.  The statement 
relayed that the Veteran was injured while serving as the senior 
corpsman for the 9th Marine Regiment in the Quang Tri Province in 
Vietnam, a known combat zone.  See e.g. March 2004 Statement 
issued by T.S.  The Veteran maintains that he has experienced 
pain and reduced mobility in his shoulder since service, and the 
instability and pain has grown progressively worse over the 
years.  

With respect to evidence of an in-service incurrence of a disease 
or injury, the Board acknowledges the Veteran's statements, as 
well as that of his fellow serviceman, T.S., that the Veteran 
served in Vietnam.  The Veteran's DD 214 reflects his military 
occupational specialty was that of medical assistant, and that 
during his period of active service, he earned numerous awards 
and decorations, including the Combat Action Ribbon, the Vietnam 
Service Medal with Bronze Star Device, and the Vietnam Campaign 
Medal with Device for his achievement.  The evidence of record 
also reflects that the Veteran is currently service-connected for 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling, effective January 25, 2005.  In the May 2005 rating 
decision granting service connection for PTSD, the RO conceded 
the Veteran's combat-related stressors while serving in Vietnam.  

The Board finds that the Veteran's own statements that he 
sustained a left shoulder injury in service constitutes 
"satisfactory" or credible evidence that is consistent with the 
circumstances, condition, or hardships of his combat service.  
Collette, 82 F.3d at 392.  His statements regarding his injuries 
are credible in light of all the evidence of record and are not 
rebutted by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b).  Indeed, the statement issued by the 
Veteran's fellow serviceman further corroborates his contention 
that he injured his left shoulder during a combat situation while 
performing his duties as a senior corpsman with the 9th Marine 
Regiment in Vietnam.  Furthermore, the only evidence to the 
contrary is the absence of contemporaneous records documenting 
such injury, which is insufficient to rebut his statements.  
Accordingly, the Board concludes that the Veteran did sustain a 
left shoulder injury during service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  

The final issue remaining is whether the Veteran's current left 
shoulder disability is related to his injury in service.  The 
Board notes that the question is whether these current conditions 
are at least as likely the result of the injury he sustained in 
service, as they are the result of another factor or other 
factors not related to service.  38 C.F.R. § 3.303(d).  

The Veteran was afforded a VA examination in April 2004 wherein 
his claims file and medical records were reviewed.  After 
interviewing the Veteran regarding his medical history, 
conducting a physical examination of the Veteran's left shoulder, 
and reviewing reports of the November 2003 X-ray and October 2002 
MRI of the left shoulder, the examiner diagnosed the Veteran with 
chronic partial subluxation of the left shoulder, left shoulder 
arthritis, mild impingement syndrome, and mild degenerative 
changes of the rotator cuff tendon.  The examiner concluded that 
the Veteran's left shoulder disability was neither caused by his 
military service, nor permanently aggravated by his military 
service beyond the natural progression of the left shoulder 
subluxation which he had developed prior to his military service.  
He based his opinion on the fact that no direct injury was 
documented in the Veteran's service treatment records; and on the 
Veteran's reported history of having injured his shoulder prior 
to service.  

With respect to the first line of reasoning, the Board finds the 
rationale underlying the examiner's opinion to be invalid and 
inadequate given that the Veteran participated in combat 
operations while serving in Vietnam, and the Board has already 
acknowledged that the Veteran's lay testimony is sufficient in 
establishing the occurrence of an in-service injury.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), 
a combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service).  

With respect to his second line of reasoning, the Board notes 
that the only evidence of such a medical history are references 
made by the Veteran himself during two treatment consultations 
while in service.  As previously discussed above, the Board is 
not persuaded that there is clear and unmistakable evidence 
demonstrating that the Veteran's current left shoulder disability 
existed prior to service.  There is no objective medical evidence 
to suggest that the Veteran suffered from pain and instability in 
his shoulder prior to his entrance in service.  The Board finds 
that the basis underlying the April 2004 VA examiner's line of 
reasoning rests solely on the Veteran's self-reported statements, 
and does not point to any objective medical evidence to suggest 
that he did in fact suffer from a left shoulder condition prior 
to entering active duty.  Further, in a June 2004 statement, 
another one of the Veteran's fellow servicemen who served in the 
same Marine unit as the Veteran, attests to the fact that the 
Veteran was not physically impaired prior to a mortar attack 
which injured his shoulder as a person had to be physically fit 
to perform the job of a corpsman.  See June 2004 Statement of 
L.B.  

As the Veteran is presumed to have been in sound condition at the 
time he entered service, and given the Board's acknowledgment 
that the Veteran's lay testimony is sufficient to establish the 
occurrence of an in-service injury, the Board finds the April 
2004 VA medical opinion to be of limited probative value.  

Additional medical evidence includes a July 2004 VA treatment 
report, wherein the Veteran's primary care physician, Dr. A. A., 
opined that the Veteran's left shoulder instability was due to a 
prior traumatic injury sustained in service in Vietnam, and that 
his present day left shoulder instability is more likely than not 
due to the injury he sustained in service in Vietnam, after a 
mortar round exploded behind him throwing him into the air and 
onto his shoulder.  

In a subsequent July 2004 VA opinion, Dr. V.J., Chief of 
Orthopaedic Service, diagnosed the Veteran with an unstable left 
shoulder.  He noted the Veteran's reported in-service injury in 
1968, and also referenced an October 2002 VA treatment report 
wherein the Veteran was seen and evaluated due to complaints of 
left shoulder pain.  During the October 2002 evaluation, Dr. V.J. 
determined that the Veteran had "global instability in his 
shoulder post traumatic" basing his diagnosis on the Veteran's 
reported history as well as his own physical examination of the 
Veteran  In his July 2004 VA opinion, Dr. V.J. also references 
the lay statement submitted by the Veteran's fellow serviceman, 
T.S., and finds that this statement "is compatible with an 
injury that would cause the Veteran's condition."  

The Board acknowledges that neither Dr. V.J. nor Dr. A.A. 
reviewed the Veteran's claims file prior to rendering their 
opinions.  However, not reviewing the claims file itself is not a 
sufficient basis for the Board to assign lesser probative weight 
to a diagnosis or opinion.  See Nieves-Rodriguez v. Peake 
22 Vet.App. 295 (2008) (noting that the mere statement that one 
physician did or did not have access to a claims file is of 
little use in providing adequate reasons or bases for a decision 
where the Board fails to explain what information in the claims 
file was important and necessary for a competent and persuasive 
medical opinion and why the absence of record review detracts 
from the probative value of the opinion of a physician).

While both physicians based their opinions on the reported 
history of the Veteran, reliance on a Veteran's statements 
renders a medical report incredible only if the Board rejects the 
statements of the Veteran.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  The Board may reject a medical opinion that is based on 
facts provided by the Veteran that have been found to be 
inaccurate because other facts present in the record contradict 
the facts provided by the Veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Here, as discussed above, the Board finds the Veteran reported 
history of suffering a left shoulder injury during combat 
operations while in service to be credible.  The Board also gives 
significant weight to his statements in light of his Combat 
Action Ribbon, his service-connected PTSD, and lay statements 
submitted by his fellow servicemen which provide further support 
for the Veteran's contentions.  Therefore, the Board finds that 
the aforementioned opinions were based on a credible history, and 
thus, are probative in this case.  

Moreover, in a detailed report dated in July 2010, a private 
physician, Dr. AMG, noted that she had reviewed the Veteran's 
claims folder, including the relevant medical records contained 
therein.  In addition, Dr. AMG discussed in detail the Veteran's 
pertinent medical history, with citations to both specific 
service treatment records and post-service medical reports.  
Then, Dr. AMG opined that "it is at least as likely as not that 
the [V]eteran's in-service injury resulted in a chronic . . . 
shoulder condition."  [The Board acknowledges that the agency of 
original jurisdiction has not had the opportunity to adjudicate 
the Veteran's left shoulder claim in light of this additional 
evidence.  However, in a July 2010 statement, the Veteran's 
representative waived consideration of this medical evidence by 
the agency of original jurisdiction.]  

Given that there is ample evidence in this case favorable to the 
claim, the Board concludes that a remand is not necessary here to 
obtain another medical opinion to decide the claim as the medical 
opinions of record are sufficient for that purpose.  38 C.F.R. § 
3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  Thus, in light of the 
Veteran's lay statements, the statements offered by his fellow 
servicemen, VA medical opinions issued by Drs. A.A. and V.J., and 
Dr. AMG's medical opinion, the Board finds that there is at least 
an approximate balance of positive and negative evidence in this 
case regarding the issue of whether the Veteran's current left 
shoulder condition is related to his in-service shoulder injury.  

Therefore, the Board resolves reasonable doubt in favor of the 
Veteran and finds sufficient evidence to warrant the grant of 
service connection for a left shoulder disorder manifested by 
chronic partial subluxation, arthritis, mild impingement 
syndrome, and mild degenerative changes of the rotator cuff 
tendon.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left shoulder disorder 
manifested by chronic partial subluxation, arthritis, mild 
impingement syndrome, and mild degenerative changes of the 
rotator cuff tendon is granted.  


REMAND

In a May 2005 rating action, the RO granted service connection 
for PTSD (70%, effective from January 25, 2005).  In November 
2005, the Veteran expressed disagreement with the 70% evaluation 
assigned to his now service-connected PTSD.  He seeks a higher 
disability rating for this disability.  

However, a statement of the case (SOC) has not yet been issued.  
Under these circumstances, a remand is required to accord the 
agency of original jurisdiction an opportunity to provide the 
Veteran and his representative with an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative 
an SOC regarding the issue of entitlement 
to an initial disability rating in excess 
of 70 percent for service-connected PTSD.  
Only if the Veteran perfects a timely 
appeal should the claim be certified to 
the Board and any necessary development 
should be conducted, to include addressing 
whether an increased initial disability 
evaluation is assignable.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


